Citation Nr: 1751635	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to effective dates prior to July 2, 2010 for the grant of service connection for left hand little and long finger disabilities.

2.  Entitlement to effective date prior to July 2, 2010 for the grant of service connection for postoperative right ankle disability.

3.  Entitlement to effective date prior to July 2, 2010 for the grant of service connection for right knee disability.

4.  Entitlement to effective date prior to July 2, 2010 for the grant of service connection for right shoulder acromioclavicular degenerative joint disease (DJD) (right shoulder disability).

5.  Evaluation of left third and fifth finger disabilities, currently rated separately as noncompensable prior to June 21, 2016 and combined as 10 percent thereafter. 

6.  Propriety of a reduction in the rating for service-connected right shoulder disability from 20 to 10 percent, effective June 1, 2013.

7.  Evaluation of a right shoulder disability, currently rated as 20 percent prior to June 1, 2013, 10 percent from June 1, 2013 to June 21, 2016, and 20 percent thereafter. 

8.  Evaluation of the service connected right knee, currently rated as 10 percent disabling.  

9.  Evaluation of the service-connected right ankle disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes that the RO originally adjudicated the Veteran's claim seeking increased ratings for right shoulder disability as an original claim for increase.  However, the correspondence seeking an increased disability rating was received in August 2012 which is less than one year after the grant of service connection.  Therefore, the Board interprets that correspondence liberally as a proper notice of disagreement (NOD), and that matter is considered an appeal of the initial rating assigned with the grant of service connection.

The Board also acknowledges that the Veteran filed a NOD contesting the effective date of a February 2017 increase in the rating for right shoulder disability from 10 to 20 percent from June 21, 2016.  However, as noted above, that matter is being liberally interpreted as an appeal of several "staged" ratings encompassing the June 21, 2016 effective date.  As such, consideration of the increased rating claim will inherently include an analysis of whether a higher 20 percent rating is warranted prior to such date.

Similarly, the Veteran's left third and fifth finger disability were originally rated separately as noncompensable disabilities, but a February 2017 rating decision granted a combined 10 percent rating for such disabilities.  Thus, the claim is effectively a "staged " rating claim involving two distinct periods, the earlier of which involves two separate ratings for his finger disabilities and the more recent of which involves one combined rating.  As such, the Board must encompass the propriety of higher separate or combined ratings during all periods on appeal for the Veteran's left third and fifth finger disability.  

The issues of entitlement to earlier effective dates for right ankle, right shoulder, and right knee disabilities and entitlement to a higher rating for right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no claim or other communication which could be interpreted as a desire to file a claim for service connection for left third or fifth finger disabilities prior to July 2, 2010.

2.  Throughout the period on appeal, the evidence shows the Veteran has been diagnosed with arthritis of the left third and fifth fingers that is productive of pain and limitation of motion (through factors such as weakness, tenderness, and functional impairment); ankylosis of either finger is not shown or alleged at any point during the period on appeal.

3.  A May 2013 rating decision reduced the rating for right shoulder disability from 20 to 10 percent effective June 1, 2013; the Veteran's overall compensation was not affected by that reduction; the reduced rating had been in effect for less than five years at the time; and the evidence of record at the time shows the Veteran's right shoulder disability had improved and was no longer productive of limitation of right arm motion to shoulder level or lower, ankylosis, or other impairment of the humerus, clavicle, or scapula.

4.  Prior to June 1, 2013, there is no evidence that shows the Veteran's right shoulder disability was productive of right arm motion limited to midway between his side and shoulder level, ankylosis, or other impairment of the humerus, clavicle, or scapula.

5.  From June 1, 2013 to June 21, 2016, there is no evidence that shows the Veteran's right shoulder disability was productive of compensable right arm limitation of motion, ankylosis, or other impairment of the humerus, clavicle, or scapula.

6.  From June 21, 2016, there is no evidence that shows the Veteran's right shoulder disability has been productive of right arm limitation of motion to midway between the side and shoulder or less, ankylosis, or other impairment of the humerus, clavicle, or scapula.

7.  The Veteran is currently in receipt of the highest available schedular rating for his right ankle disability based on limitation of motion; his right ankle disability has not been shown to be productive of ankylosis or other impairment, including malunion of the os calcis or astragalus or astragalectomy.  




CONCLUSIONS OF LAW

1.  An effective date prior to July 2, 2010 is not warranted for the grants of service connection for either left third finger or fifth fingers disabilities.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  A 10 percent rating (but not higher) is warranted for the Veteran's service-connected left third finger disability throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5003 (2017).

3.  A 10 percent rating (but not higher) is warranted for the Veteran's service-connected left fifth finger disability throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Code 5003 (2017).

4.  The May 2013 reduction in the rating for service-connected right shoulder disability from 20 to 10 percent was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105, 3.344, 4.2, 4.10, 4.97, Codes 5003, 5200-03 (2017).

5.  Prior to June 1, 2013, a rating in excess of 20 percent for the service-connected right shoulder disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Codes 5200-03 (2017).

6.  From June 1, 2013 to June 21, 2016, a rating in excess of 10 percent for the service-connected right shoulder disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Codes 5003, 5200-03 (2017).

7.  From June 21, 2016, a rating in excess of 20 percent for the service-connected right shoulder disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Codes 5200-03 (2017).

8.  A rating in excess of 20 percent for the service-connected right ankle disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.71a, Codes 5270-74 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Dates: Left Third and Fifth Finger Disabilities

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

Here, VA first received claim seeking service connection for left third and fifth finger disabilities on July 2, 2010.  Upon review of the record, the Board finds there is no claim, informal claim or any other communication which could be interpreted as a claim which was received prior to July 2, 2010.  Notably, the Veteran does not allege that he filed any earlier claim for such benefits, but rather argues that the claims in question were received by VA on June 28, 2010 rather than July 2, 2010.  This argument relies on a certified mail receipt which is alleged to show VA was in possession of an application for benefits on June 28, 2010.  However, the receipt in question indicates the claim was mailed or postmarked on June 28, 2010 and delivered to VA on July 2, 2010.  While the Board is sympathetic to the Veteran's position, the law clearly states that the date of claim for VA purposes is the date the claim is received rather than the date the claim is postmarked.  In so finding, the Board certainly acknowledges the Veteran's citation to language indicating the postmark date would be used to determine whether a substantive appeal were timely filed.  However, the language cited does not pertain to the governing regulations regarding when claims are deemed received for purposes of establishing an effective date, pursuant to 38 C.F.R. § 3.400.

Consequently, there is no basis for awarding an effective date prior to July 2, 2010 for the grants of service connection for left third and fifth finger disabilities.

Increased Ratings Claims

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Notably, musculoskeletal disabilities involving arthritis may also be rated under Code 5003.  Under that Code, however, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved, unless the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate Diagnostic Code(s), in which case a minimum 10 percent rating is warranted.  Limitation of motion for these purposes must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"). The Board notes that some of the disabilities herein decided have been assigned staged ratings by the RO while others have been assigned uniform ratings.  The Board does not disagree with the RO's decision to stage the ratings where applicable.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	Left third and fifth fingers

The Veteran's left third and fifth finger disabilities may be rated under a number of Codes, though they are currently rated together as 10 percent disabling based on traumatic arthritis.  

At the outset, the Board notes that, as outlined further below, there is absolutely no evidence or allegation that the Veteran's third or fifth fingers have been amputated.  Therefore, Codes 5154 and 5156 (pertaining to amputation of the long and little fingers, respectively) do not apply.  Similarly, there is also no evidence or allegation of ankylosis in any fingers; thus, Codes 5219 (for unfavorable ankylosis of two digits of one hand), 5223 (for favorable ankylosis of two digits of one hand), 5226 (for ankylosis of the long finger), and 5227 (for ankylosis of the ring or little finger) are also inapplicable.  Thus, the Board will consider the applicability of Codes 5229 (pertaining to limitation of motion of the index or long finger) and 5230 (pertaining to limitation of motion of the ring or little finger).

Code 5229 provides for a noncompensable rating for limitation of motion of the long finger with a gap of less than one inch (or 2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by no more than 30 degrees.  A 10 percent rating is warranted for a gap of one inch (or 2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  38 C.F.R. § 4.17a, Code 5229.  Code 5230 provides for only a noncompensable rating for any limitation of little finger motion.  Id. at Code 5230.

On June 2011 VA examination, the Veteran complained of a weaker left hand with intermittent pain and decreased grip strength.  He also reported pain, limited motion, deformity, weakness, and stiffness in the left little and middle fingers.  He denied any flare-ups of joint symptoms, but said he could not fully extend either finger.  On examination, the left middle finger had no objective evidence of pain with active motion.  Extension of the distal interphalangeal (DIP) and metacarpophalangeal (MCP) joints was normal, but extension of the proximal interphalangeal (PIP) joint was limited by three degrees.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion.  No change was found on repetitive motion testing.  The examiner found no amputation or ankylosis of any digits, but noted an angulation deformity at the PIP joint of the left middle finger at an angle of three degrees.  There was also decreased strength for pushing, pulling, and twisting, with gripping and pulling the "most troublesome."  In addition, there was decreased dexterity for twisting, probing, writing, touching, and expression, and the Veteran was unable to type on a keyboard.  X-rays showed evidence of severe arthritic changes in the interphalangeal (IP) joints of the left middle and little fingers.  The Veteran indicated he was employed full time at the time as a program manager for career development and had been for two to five years.  There were no significant effects noted on his usual occupation, and only mild effects on recreation and moderate effects on exercise and sports noted as a result of his finger disabilities.  The Veteran reiterated that gripping is a "major problem" but that he had learned to compensate.  

A November 2011 statement indicates the Veteran felt his fingers should not have been rated individually, but rather together based on the overall disability because of a note in the rating criteria that indicates when "two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability...assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level."  He also argued that he is entitled to a compensable 10 percent rating for both fingers because they affected his functioning at work.  

On June 2016 VA examination, the Veteran reported pain on using the hand for gripping and typing as well as general pain in the joints.  He said he could only type for about thirty minutes before resting.  He was right hand dominant and denied any flare-ups.  Range of motion tests found all right hand motion to be normal.  However, maximum extension of the MCP joints in both the left long and little fingers was limited to 10 degrees.  There was no gap between the thumb pad and the fingers or the finger and proximal transverse crease of the hand on maximal finger flexion.  No pain was noted.  There was, however, evidence of pain with use of the hand and objective evidence of localized tenderness or pain on palpation over the proximal phalanx of the left third and fifth digits.  There was no change with repetitive use testing.  While the Veteran was not being examined immediately after repetitive use over time, the examiner felt the examination was neither medically consistent nor inconsistent with the Veteran's description of functional loss during such use.  Specifically, the examiner noted the Veteran did suffer functional limitation with repeated use over a period of time due to pain, weakness, and lack of endurance.  However, the Veteran did not report any change in range of motion during such use.  The examiner also noted swelling and deformity that would interfere with function.  Hand grip was decreased (4/5) in the left hand as compared to the right (5/5), and this was felt to be due to the Veteran's service-connected disability.  However, there was no muscle atrophy noted.  Ankylosis was not found in either hand.  The examiner found no scars and the Veteran did not report using assistive devices.  Function was not felt to be so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies confirmed arthritis in the left third and fifth fingers.  The examiner noted the disabilities would impact the Veteran's ability to work insofar as it would cause difficulty with grip and prolonged typing.

As an initial matter, the Board first notes that the Veteran's citation to Note (2) of the rating criteria for ankylosis or limitation of motion of single or multiple digits of the hand, which provides that "when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level," has been considered in the assigned disability rating.  Indeed, the current rating (effective from June 21, 2016) is directly based on the fact that the evidence shows noncompensable limitation of motion under Codes 5229 and 5230 that lies between the criteria for a 0 percent rating and those for a 10 percent rating under Code 5229.  As such, the AOJ combined them into one compensable disability (encompassing both the left third and fifth finger), and assigned the higher 10 percent rating under Code 5229.  

However, the Board finds that there has been insufficient consideration of the applicability of Code 5003 (pertaining to degenerative arthritis).  Under that Code, when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application for each such major joint or group of minor joints affected by limitation of motion."  38 CFR 4.71a, Code 5003.  Moreover, as noted above, limitation of motion under Code 5003 is objectively confirmed by "findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Id. (emphasis added).

Here, the Veteran's left third and fifth finger disabilities have both been shown to involve arthritic involvement throughout all periods on appeal.  Moreover, both fingers have clearly been shown to involve noncompensable limitation of motion, both by explicit range of motion studies on June 2016 VA examination and notations of subjective factors causing functional loss such as pain, weakness, stiffness, decreased dexterity and decreased grip strength going back to the first VA examination conducted in conjunction with his original claim of service connection for such disabilities.  Consequently, under Code 5003, separate 10 percent ratings are warranted for the Veteran's left third finger and left fifth finger disabilities throughout the periods on appeal.  

The Board notes that this is the highest available rating for either finger (on its own) considering the evidence, as discussed earlier, does not show that the Veteran's left third or fifth finger disabilities have involved any more serious pathology (i.e., ankylosis).  In fact, reviewing all applicable rating criteria for finger disabilities, the only numerically higher disability rating available is a combined 20 percent rating for unfavorable ankylosis of both the long and little finger under Code 5219, and such pathology is simply not shown or alleged.

      Right shoulder (including the propriety of a May 2013 reduction)

The Veteran's right shoulder disability is rated under Codes 5200-03.  At the outset, the Board notes that Codes 5200, 5202, and 5203-addressing ankylosis, impairment of the humerus, and impairment of the clavicle or scapula, respectively-do not apply here because, as outlined in detail below, there is nothing in the evidence of record suggesting the Veteran's right shoulder disability has ever been productive of the requisite pathology under those diagnostic codes.  See 38 C.F.R. § 4.71a, Codes 5200, 5202, 5203.  Similarly, the evidence consistently shows that the Veteran's right shoulder disability is productive of compensable limitation of motion-therefore, Code 5003 (for arthritis) does not apply, despite the fact that he has confirmed arthritic involvement of the right acromioclavicular joint.  See 38 C.F.R. § 4.71a, Code 5003.  Consequently, the right shoulder disability must be rated based on limitation of motion.

Under Code 5201, a 20 percent rating is warranted for limitation of arm motion at shoulder level; a 30 percent rating is warranted for limitation of motion midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  Id. at Code 5201.

The Veteran's STRs document shoulder injuries and mild DJD of the acromioclavicular joint.  On June 2011 VA examination, the Veteran reported continued pain in the right shoulder that was dependent on activity or position.  He also reported pain, weakness, decreased joint speed, tenderness, and limitation of motion but denied deformity, giving way, instability, stiffness, incoordination, dislocation, subluxation, locking episodes, effusions, or flare-ups of joint disease.  The Veteran said he was able to walk one to three miles, and to stand for three to eight hours with only short rest periods.  On examination, his gait was normal and there was no evidence of abnormal weight-bearing, loss of bone, or recurrent shoulder dislocations.  The examiner noted no inflammatory arthritis.  There was crepitus, weakness, and abnormal motion on right shoulder examination.  Range of motion testing found right shoulder flexion to 150 degrees and abduction to 90 degrees.  By comparison, the left shoulder flexion and abduction were normal (180 degrees).  There was objective evidence of pain following repetitive motion as well as additional limitation of motion due to pain.  Specifically, it further decreased right shoulder flexion to 110 degrees and abduction to 70 degrees.  X-rays showed right shoulder moderate acromioclavicular DJD.  The Veteran said he was employed full time as a program manager for career development and had lost no time from work.  He denied any significant effects on his usual occupation as a result of his disability.  The examiner noted moderate effects on chores, shopping, and dressing, mild effects on toileting, and severe effects on exercise, sports, and recreation.

On April 2013 VA examination, the Veteran reported constant, deep right shoulder pain rated 3/10 in severity.  He said that reaching out, lifting, and resting his head on his abducted right arm while sleeping was "excruciating."  He also reported pain with overhead flexion and that twisting the right shoulder could be excruciatingly painful.  He could no longer swim, play golf, or reach behind himself.  Once aggravated, his shoulder was allegedly painful and tender for days.  He also reported flare-ups that were painful and further limited motion but denied taking any medication.  Range of motion testing showed left shoulder flexion to 180 degrees, abduction to 180 degrees, and no objective evidence of painful motion.  In contrast, right shoulder flexion was limited to 135 degrees (with pain at the end) and abduction was limited to 170 degrees (with pain at 135).  Repetitive use testing caused no change.  The examiner noted functional loss due to less movement than normal, weakened movement, and painful movement in the right shoulder (but none for the left shoulder).  There was pain on palpation of the right shoulder as well, but no guarding.  Muscle strength was normal and there was no sign of ankylosis.  An external rotation and infraspinatus strength test was positive on the right side, indicating weakness that may be associated with infraspinatus tendinopathy or tear, but no such condition was formally diagnosed.  There was no history of mechanical symptoms or recurrent dislocation.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was, however, tenderness to palpation of the acromioclavicular joint on the right.  A cross-body adduction test was also positive on the right, indicating acromioclavicular joint pathology.  The examiner noted no history of surgical intervention and did not feel the right shoulder was so impaired that the Veteran would be equally served by amputation with prosthesis.  Imaging studies confirmed arthritis in the right shoulder.  However, there was not felt to be any impact on his ability to work.  

On June 2016 VA examination, the Veteran reported pain every day, particularly when working above shoulder level or lifting more than about 15 pounds and with psuhing or pulling.  He denied any flare-ups of right shoulder disability.  Range of motion testing was normal in the left shoulder, but showed right shoulder flexion limited to 150 degrees and abduction limited to 120 degrees.  The examiner noted pain on examination that caused functional loss during flexion and abduction.  There was tenderness on palpation of the joint as well.  There was also evidence of crepitus.  Repetitive use testing did not yield additional functional loss or limitation of motion in either shoulder.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but felt the examination was medically consistent with the Veteran's description of functional loss during such use.  Pain and lack of endurance were felt to significantly limit functional ability with repeated use, but the Veteran did not describe a change in actual range of motion during such use.  Muscle strength was normal and there was no sign of ankylosis.  A lift-off subscapularis test was positive which suggested subscapularis tendinopathy or tear.  There was no instability, dislocation, labral, clavicular, scapular, acromioclavicular, or sternoclavicular pathology suspected.  The Veteran did not have loss of head, nonunion, or fibrous union of the humerus.  He also did not have malunion of the humerus with moderate or marked deformity.  The examiner noted no associated scars.  Assistive devices were not reported and the examiner did not feel the Veteran was so disabled that he would be equally served by amputation with prosthesis.  Imaging studies confirmed arthritis but did not indicate any other findings.  The examiner noted the Veteran's pain (as described above) would impact his ability to work insofar as it restricted overhead work and lifting or pushing over 15 pounds.

The analysis of the Veteran's claim for an increased rating for right shoulder disability must first consider the propriety of a May 2013 reduction in that rating (from 20 to 10 percent, effective June 1, 2013).  

      Propriety of the May 2013 Reduction

Under 38 C.F.R. § 3.105 (e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Furthermore, 38 C.F.R. § 3.344 provides additional requirements for ratings that, as here, have been in effect for five or more years.  Specifically, examinations less full and complete than those on which payments are authorized or continued will not be used as a basis of reduction.  Moreover, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  VA must also ensure that the evidence makes reasonably certain that any material improvement will be maintained under the ordinary conditions of life. 

Procedurally, it is clear that the AOJ did not provide the notice and response time ordinarily required by 38 C.F.R. § 3.105(e).  However, the May 2013 rating decision implementing the reduction did not reduce his overall rating.  Therefore, his overall compensation did not change and the provisions of 38 C.F.R. § 3.105(e) do not apply.  Moreover, as the original rating was effective July 2, 2010, it was in effect for less than five years at the time of the May 2013 reduction.  Therefore, the provisions of 38 C.F.R. § 3.344 are also inapplicable.  Thus, the only remaining question is whether the reduction itself was factually warranted.  

After reviewing the evidence, the Board finds the evidence of record at the time of the May 2013 reduction readily supports the AOJ's decision.  In so finding, the Board acknowledges that the Veteran's right shoulder disability was productive of limitation of right arm motion to at least the shoulder level on June 2011 VA examination (i.e., 90 degrees of abduction on initial examination and 70 degrees of abduction on repetitive testing).  However, the April 2013 VA examination report shows noticeable improvement, with right arm abduction to 170 degrees, and without change on repetitive use testing.  In addition, right arm flexion on April 2013 examination was to 135 degrees and limited by pain.  Even liberally considering the effects of subjective factors such as pain, weakness, decreased joint speed, or lack of endurance on his functioning, those figures indicate the Veteran was capable of moving his right arm to well above shoulder level.  Critically, while the Board is sympathetic to the Veteran's contentions to the contrary, he has not presented or identified any medical evidence that contradicts the findings on April 2013 VA examination.  Therefore, the preponderance of the evidence indicates the May 2013 reduction was consistent with the evidence of record at the time, and therefore factually warranted.  

		Rating in excess of 20 percent prior to June 1, 2013

The Board has also considered whether the evidence described above warrants a rating in excess of 20 percent prior to June 1, 2013 based on limitation of motion.  However, there is no evidence indicating right arm flexion has ever been limited to the shoulder level or below-at most, flexion was limited to 115 and 135 degrees on June 2011 and April 2013 examination.  Similarly, right arm abduction was, at most, limited to 70 degrees (on repetitive testing during the June 2011 examination).  While this is certainly below shoulder level (i.e., 90 degrees), there is no evidence suggesting that right arm abduction was limited to the midway point between the side and shoulder level (i.e., 45 degrees).  Moreover, while the Board concedes that the Veteran reported subjective factors such as pain, weakness, decreased joint speed, and tenderness that contributed to functional impairment, even taking a rather liberal view of the evidence in this regard, there is nothing that suggests such factors contributed an additional 25 degrees of lost motion, or impairment commensurate with such loss.  

		Rating in excess of 10 percent from June 1, 2013 to June 21, 2016

There is actually no evidence pertaining to the Veteran's right shoulder functionality or disability during this period.  The closest medical evidence to this period are the April 2013 and June 21, 2016 VA examination reports (neither of which apply to the period between June 1, 2013 and June 21, 2016).  Therefore, the Board must find that there is no factual basis upon which a higher rating may be awarded between June 1, 2013 and June 21, 2016.  

		Rating in excess of 20 percent from June 21, 2016

Upon review of the record, the Board finds that the evidence does not support a disability rating in excess of 20 percent from June 21, 2016.  Notably, the rating decision implementing the 20 percent rating at issue notes specifically that such rating was awarded as the minimum compensable rating for right shoulder disability pursuant to 38 C.F.R. § 4.59, based on a finding of functional loss due to factors such as painful motion, not actual limitation of motion.  Indeed, the most severe limitation of motion shown in the June 2016 VA examination report indicates the Veteran's right arm is limited to 150 degrees of flexion and 120 degrees of abduction, which are both well above shoulder level.  Thus, there is nothing suggesting the Veteran's right arm is limited to at least the midway point between the side and shoulder, as required for ratings in excess of 20 percent under Code 5201.

	Right ankle

The Veteran's right ankle disability is currently rated 20 percent disabling under Code 5271, based on marked limitation of motion.  The Board notes that this is the maximum available rating under the Code, and therefore any increase in rating would have to be based on a different diagnostic code.  Ankle disabilities are rated under Codes 5270-74.  However, other than 5271, the applicable rating criteria contemplate specific pathology-ankylosis of the ankle (Code 5270), ankylosis of the subastragalar or tarsal joint (Code 5272), malunion of the os calcis or astragalus (Code 5273), or astragalectomy (Code 5274).  Moreover, the only ratings in excess of 20 percent are provided for by Code 5270 and require ankylosis of the ankle in either plantar flexion or dorsiflexion.  

On June 2011 VA examination, the Veteran reported undergoing a right ankle fracture with open reduction and internal fixation of the right ankle.  He also reported a fractured right fibula that became a non-union and was subsequently treated by open reduction and internal fixation.  The examiner noted reports of instability, pain, weakness, decreased joint speed, and limitation of motion in the right ankle.  He also reported flare-ups of joint disease that were moderate, weekly, and lasted one to two days.  These were precipitated by prolonged standing or walking.  He said his ankle problems prevented him from doing a number of things he normally enjoys, such as tactical defense training, running, or playing basketball.  The Veteran said he was able to walk one to three miles, and to stand for three to eight hours with only short rest periods.  On examination, his gait was normal and there was no evidence of abnormal weight-bearing or loss of bone.  Examination of the right fibula yielded tenderness but no other symptoms.  Right ankle examination found edema, tenderness, pain at rest, and weakness.  However, there was no ankle instability or tendon abnormality.  The varus angulation of the os calcis in relation to the long axis of the tibia and fibula was unremarkable.  Range of motion testing showed left ankle active dorsiflexion to 20 degrees and plantar flexion to 45 degrees with objective evidence of pain.  However, right ankle active dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees, also with objective evidence of pain.  There was objective evidence of pain after repetitive testing as well, but additional limitation of motion could not be tested due to pain.  Ankylosis was not noted, but the examiner did note right fibula pain to palpation without swelling or effusion.  X-rays showed a postoperative open reduction, internal fixation, and fusion of the right tibia, fibula, and ankle at the syndesmotic joint.  However, the ankle mortise joint was intact and fusion was noted even though screws were broken.  The Veteran said he was employed full time as a program manager for career development and had lost no time from work.  He denied any significant effects on his usual occupation as a result of his disability.  The examiner noted moderate effects on chores, shopping, recreation, and driving and preclusion of exercise and sports.  

On January 2014 VA examination, the Veteran denied flare-ups of ankle disability.  Range of motion testing showed left ankle plantar flexion and dorsiflexion were normal without objective evidence of pain, but right ankle plantar flexion and dorsiflexion were each limited to 10 degrees (without pain).  On repetitive use testing, right ankle plantar flexion was further limited to 5 degrees, but the remaining ranges of motion were unchanged bilaterally.  The examiner noted additional functional loss as well, due to less movement than normal and swelling of the right ankle.  There was pain on palpation of the joints or soft tissue of the right ankle as well.  Muscle strength was normal and there was no indication of instability or ankylosis.  The examiner noted a history of right ankle surgery and indicated the current limitation of motion was a residual of that surgery.  The Veteran did not require assistive devices for locomotion and he was not felt to be so impaired that he would be equally served by amputation with prosthesis.  Imaging studies confirmed arthritis in the right ankle.  His disability was felt to impact his ability to work insofar as he would have difficulty standing for eight hours.  The examiner also noted a surgical scar associated with his right ankle.  However, it was not painful or unstable, and measured 12.3 centimeters by 0.3 centimeters.  The scar was described as linear and was not felt to cause any functional impairment.  

On June 2016 VA examination, the Veteran reported pain with weight-bearing.  He said he could stand for about an hour without having to rest, and that his ankle tended to "give out" while climbing stairs.  He also reported persistent swelling.  However, he denied flare-ups.  Range of motion testing found a normal left ankle, but right ankle dorsiflexion was limited to 5 degrees and plantar flexion was limited to 30 degrees.  The examiner also noted pain on examination that caused functional loss in both ranges of motion.  There was tenderness over both the lateral and medical malleoli of the right ankle, but no crepitus.  No change was noted on repetitive use testing.  While the Veteran was not examined immediately following repetitive use over time, the examiner felt the examination was medically consistent with the Veteran's description of functional loss during such use.  Specifically, the examiner noted that pain and lack of endurance caused functional limitation with repetitive use over time, but noted that the Veteran denied any actual change in range of motion.  Additional confounding factors included the described instability on climbing stairs.  Muscle strength was normal and there was no sign of atrophy or ankylosis.  The examiner noted bilateral ankle instability or dislocation was suspected, but that formal tests were negative.  There was a history of ankle surgery in 2001 with residual limitation of motion and persistent swelling.  The examiner noted surgical scars measuring 15 by 0.2 centimeters and 3.5 by 0.2 centimeters.  These did not occupy a total area equal to or greater than 39 square centimeters, nor were they painful or unstable.  The Veteran denied using assistive devices and the examiner did not feel he was so disabled that he would be equally served by amputation with prosthesis.  Imaging confirmed arthritis.

Upon consideration of the evidence above, the Board finds there is simply no evidence that the Veteran's right ankle disability is productive of the requisite pathology for any ratings under Codes 5270, 5272, 5273, or 5274, much less the specific impairment required for ratings in excess of 20 percent under Code 5270.  As such, there is no basis for awarding a higher rating for his right ankle disability.

The Board is aware that the Veteran has right ankle surgical scars that are associated with his service-connected disability.  Scars are evaluated under Codes 7800-7804.  However, Code 7800 pertains only to scars of the head, face, or neck, and is therefore inapplicable in this case.  Under the remaining Codes (7801-04), a compensable rating would require either (1) scars not of the head, face, or neck that are deep and nonlinear and occupy a total area of at least six square inches or 39 square centimeters to be compensable; (2) scars not of the head, face, or neck that are superficial and nonlinear and occupy a total area of at least 144 square inches (or 929 square centimeters); or (3) at least one or two unstable or painful scars.  38 C.F.R. § 4.118.  There is no evidence that the Veteran's right ankle scars meet any of these criteria.  Therefore, a separate, compensable rating for the Veteran's scars is also not warranted.

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether separate 10 percent ratings are warranted throughout the periods on appeal for his left third and fifth finger disabilities based on painful, noncompensable limitation of motion with arthritis.  To that extent, all remaining reasonable doubt is resolved in the Veteran's favor, and his appeals in those matters are granted.  

However, the preponderance of the evidence is against the Veteran's claims seeking an earlier effective date for the grant of service connection for left third and fifth fingers or increased ratings for his right shoulder disability (to include restoration of a 20 percent rating from June 1, 2013), or right ankle disabilities.  To that extent, the benefit of the doubt rule does not apply, and the appeals in those matters are denied.


ORDER

The appeal seeking an earlier effective date for the grant of service connection for left third and fifth finger disabilities is denied.

A separate 10 percent rating (but not higher) for left third finger disability, based on arthritis with painful, noncompensable limitation of motion, is granted throughout the appeal period.

A separate 10 percent rating (but not higher) for left fifth finger disability, based on arthritis with painful, noncompensable limitation of motion, is granted throughout the appeal period.

The appeal seeking restoration of a 20 percent rating for right shoulder disability is denied.

The appeal seeking an increased rating for right shoulder disability is denied.

The appeal seeking a rating in excess of 20 percent for right ankle disability is denied. 


REMAND

A review of the record shows a September 2016 statement of the case (SOC) was issued addressing an appeal of the effective dates assigned with the grant of service connection for right ankle, right shoulder, and right knee disabilities.  Similarly, a February 2017 SOC was issued in response to a timely appeal seeking an increased rating for right knee disability.  However, subsequent evidence indicates that the Veteran likely did not receive those correspondences due to an incorrect address of record.  However, the Veteran's representative has since provided multiple updated addresses of record, but those SOCs have not yet been reissued.  Therefore, corrective action must be taken to reissue those SOCs and allow the Veteran an opportunity to perfect his appeals thereof.  

Accordingly, the case is REMANDED for the following action:

The AOJ should send the Veteran an appropriate SOC addressing his appeals seeking earlier effective dates for the grants of service connection for right shoulder, right ankle, and right knee disabilities and seeking an increased rating for right knee disability to the updated address of record.  The Veteran and his representative must be afforded an opportunity to respond.  If a timely substantive appeal is received for any of those matters, the relevant issues should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


